Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment filed 2/14/2022 added the limitation reciting “…wherein the optical filter comprises a band-pass filter having a spectral width that is wider than a spectral width of the main mode and that is narrower than an inter-longitudinal-mode spacing of the diode laser…” to independent claim 1.
This limitation is not taught or suggested to a skilled artisan by Heicht et al, when taken alone or in combination with other art of record, as it is presented in the entire context of claim 1.
Dependent claims 2-11 and 13-22 are allowable for at least incorporating the subject matter of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645